DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1, 4-13 and 15-22 were originally pending in this application of which claims 13 and 15-20 were withdrawn from further consideration prior to the amendment dated 05/26/2022. No claims are amended or cancelled or added. Hence, claims 1, 4-13 and 15-22 are currently pending in the instant application of which claims 13 and 15-20 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments (pg. 6 para 3- pg. 7 para 2), filed on 05/26/2022 with respect to claim 1 have been fully considered and are not persuasive because of the following reasons: 
Regarding claim 1, Applicant’s arguments with respect to annular rotor of Gaston are not persuasive because the term “annular” refers to a shape forming a ring (Wikipedia) which rotor magnet of Gaston does. Applicant has not claimed a unibody (continuous body) of single magnet which would exclude arc-based magnet with plastic filler arrangements and for that reason the arcuate magnets of Gaston would still read on the “annular” i.e. form ring shape. 
Secondly, Applicant’s arguments with respect to locking the rotor Gaston when integrated with Lemieux are not persuasive because as detailed in the Office Action (dated 3/21/2022) that it would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the rotor assembly of the dishwasher of Kim and Gaston with the integral rotor/impeller assembly of Lemieux i.e. the entire rotor assembly of Gaston was replaced by integrated rotor impeller assembly of Lemieux. Since no cross integration was done, no “locking” was anticipated. Hence, the combination of Kazianus, Gaston and Lemieux would read on these limitations of claim 1. 
Examiner recommends that Applicant add some detail to the claim language that would help overcome the prior art by Gaston for example: “….a single continuous annular magnetic rotor rigidly joined with three helical vanes…”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-7, 10-11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kazianus et al. (AU741915B2) in view of Gaston et al. (US6068454A), Lemieux (US5209650A), Takura et al. (US 20010051097 A1) and Liu et al. (CN-1862029-A).
Regarding claims 1 and 10-11, via Figs 1,7 and annotated Fig. 25 below,  Kazianus teaches dishwasher 200 (Fig. 1) defining a vertical direction (Fig. 7), comprising  a wash tub 201 that defines a wash chamber (pg. 2 summary of invention para 1); a sump 58 (pg. 5 para 10) with sump housing, a recirculation chamber (above) and a soil collection chamber (below) (annotated Fig. 25), and a rotor housing positioned in between the latter two, a rotor assembly (rotor 105, well 106) rotatably mounted within the rotor housing (cylindrical sides of the well) and a co-acting stator assembly positioned around 
    PNG
    media_image1.png
    554
    962
    media_image1.png
    Greyscale
the rotor housing (around well 106) outside of the sump for rotating the rotor (pg. 2 summary of invention para 1, pg. 5 para 9, claim 6) and  a soil pipe 57 (discharge conduit)leading from the bottom of the sump  i.e. soil collection chamber (pg. 5 para 5); a drive shaft 52 along an axial direction and a radial direction perpendicular to the axial direction. 
Kazianus does not explicitly teach a rotor assembly comprising a central hub coupled to the drive shaft, an annular rotor magnet positioned concentrically around the central hub and defining a flow path through the rotor housing between the recirculation chamber and the soil collection chamber, and a plurality of helical vanes that extend between the central hub and the annular rotor magnet to rigidly join the central hub to the annular rotor magnet; a top bearing mounted within a wash pump housing proximate a top of the drive shaft; a bottom bearing mounted at a bottom of the sump housing proximate a bottom of the drive shaft and below the plurality of helical vanes along the vertical direction; 
In the analogous art of helical impeller pumps, via Figs. 3-5, Gaston et al. teaches a rotor assembly  (annular rotor 24, iron core 30, magnets 34, 36, 38, 40) (col 3 ln 9-11), a central shaft 44 rotatable about an axis 46, rotor 24 positioned concentrically around the shaft 44, defining a laminar flow path (claim 2) through the rotor created by a four –bladed impeller 42 (col 3 ln 13-15, col 3 ln 24-27) with helical vane blades 60 (Fig. 5) that extend between central shaft 44 and  the annular rotor magnet. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the rotor assembly of the dishwasher with the annular rotor magnet of Gaston et al. that is concentric with plurality of helical vanes so as to create a flow path between the recirculation chamber and the soil collection chamber, with the benefit of the helical blade design generating laminar water flow that prevents inlet cavitation ((col 3 ln 50-55) Gaston).
The combination of Kazianus and Gaston et al. does not explicitly teach that the plurality of helical vanes extend between the central hub and the annular rotor magnet so as to rigidly join the central hub to the annular rotor magnet.
Lemieux et al. teaches an integral rotor and impeller assembly that rotates within a stator casing for a pump (abstract) where in a mixed flow impeller consisting of a series of vanes 44 near the exit end of the rotor assembly 10 which attach the impeller hub 49 to the outer body 46. The impeller hub 49 is integral with the rotor hub 48 (central hub) (col 8 ln 6-10) Fig. 4, the vanes 44 extend and rigidly join between the rotor hub 48 and the rotor assembly 10 (annular) and wherein the stator and the rotor form a permanent magnet type motor (claim 8), the rotor/impeller assembly is completely contained within the stator/pump casing, and external mechanical seals or stuffing boxes are not required (col 1 ln 49-51).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the rotor assembly of the dishwasher of Kim and Gaston with the integral rotor/impeller assembly of Lemieux such that external mechanical seals or stuffing boxes are not required ((col 1 ln 49-51) Lemieux) thereby simplifying the overall pump design.  
The combination of Kazianus, Gaston and Lemieux does not explicitly teach that a top bearing mounted within a wash pump housing proximate a top of the drive shaft; a bottom bearing mounted at a bottom of the sump housing proximate a bottom of the drive shaft and below the plurality of helical vanes along the vertical direction; and that the rotor assembly comprising a central hub coupled to the drive shaft.
In the analogous art of inline type pumps, Takura et al. teaches a fluid handling pump where a bearings 113, 137 [0067] [0073] (top and bottom) seen mounted within a pump housing positioned close to top and bottom of rotating shaft 107 respectively (Fig. 13), encompassing axial flow vanes 108 with helical groove 111 [0053].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to incorporate the bearing-shaft arrangements on either sides of the axial flow vanes 108 as taught by Takura, into the dishwasher with the benefit of such a structure enabling smooth rotation of the motor for a long period of time thereby extending the life of the bearings and the shaft at the same time ([0073] Takura).
The combination of Kazianus, Gaston, Lemieux and Takura still does not explicitly teach a central hub coupled to the drive shaft.

    PNG
    media_image2.png
    578
    627
    media_image2.png
    Greyscale
In the analogous art of helical impeller design for fluid transport machines, Liu et al. teaches an impeller 1 with three helical blades 11, the impeller featuring a shaft hole 3 (to accommodate a drive shaft) and a hub 4 (Fig.1) [0025] [0040] and from the (annotated Fig .9 to the right). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the support structure around the shaft of pump of dishwasher with that of Liu et al. so as to have a hub connected to central shaft connect to blades all in order to achieve the predictable result of providing a good supporting structure to properly position the blades. 
Regarding claims 4, 5 and 22, the combination of Kazianus, Gaston, Lemieux Takura and Liu teaches the dishwasher above. Liu further discloses three helical vanes that define a flow path with a void ratio of (3A/CSA) is <10% (annotated Fig. 9), equal to a surface area covered by the plurality of helical vanes within a single cross-section taken perpendicular to the axial direction (3A) over a total cross-sectional area of the flow path (CSA), each of the 3 helical vanes appear to wrap around approximately one third of a circumference of the central hub.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the four bladed impeller design (of Gaston) to the three bladed impeller with hub design of Liu in the dishwasher to optimize the blade design so as to yield or adjust to (1) a void ratio of <10% and (2) 3 helical vanes each wrap around approximately one third of a circumference of the central hub, with the benefit of blade design creating high fluid conveying efficiency as well as lower energy consumption ([0028] Liu).
Regarding claims 6-7, the combination of Kazianus, Gaston, Lemieux, Takura and Liu teaches the dishwasher above. Kazianus further teaches a wash pump with its impeller 95 (pg. 5 para 10) that is active when motor /stator and hence the drive shaft 52 rotates in one first direction and the drain pump is active when they rotate in the opposite direction (pg. 5 para 9) wherein the drive shaft 52 extends parallel to the vertical direction (annotated Fig. 25 above). 
Claims 8-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kazianus et al. (AU741915B2) in view of Gaston et al. (US6068454A), Lemieux (US5209650A), Takura et al. (US 20010051097 A1), Liu et al. (CN-1862029-A) and further in view of Dries et al. (US20180132692A1).
Regarding claims 8-9 and 21 the combination of Kazianus, Gaston, Lemieux, Takura and Liu teaches the dishwasher above. Kazianus further teaches a wash pump with its impeller 95 (pg. 5 para 10), located above the rotor (annotated Fig. 25); the wash pump includes a pump casing (pg. 5 para 10), inside which lies the wash pump impeller 95 that is coupled to the upper portion of the drive shaft 52 for pumping wash water from the casing (claim 2).
The combination of Kazianus, Gaston, Lemieux, Takura and Liu does not explicitly teach the wash pump housing defines an inlet, wherein the inlet faces down along the vertical direction and that the recirculation chamber is defined by the wash pump housing, the rotor housing, and a plurality of circumferentially spaced support legs that extend between the wash pump housing and the sump housing. 

    PNG
    media_image3.png
    679
    1069
    media_image3.png
    Greyscale
In the analogous art of drain pump assembly for a dishwasher appliance, via Fig. 3, Dries et al. teaches a dishwasher appliance 100 (Fig. 1) with a wash pump assembly 180 with a wash pump impeller 182 located within a wash pump housing 184 and a pump intake 186 (inlet) for drawing wash fluid into the wash pump impeller and that the inlet is facing downward along the vertical direction V (Fig. 3) [0031] and a recirculation chamber (annotated Fig. 3) is defined by the wash pump housing 184, the rotor housing, and a plurality of circumferentially spaced support legs that extend between the wash pump housing 184 and the sump portion 144.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify (1) the pump inlet arrangement and orientation of the dishwasher with that of Dries et al. with the benefit of ease of drawing wash fluid into the impeller there by saving energy during wash pump operation ([0031] Dries) and (2) incorporate support legs into the structural arrangement of the wash pump, all in order to achieve the predictable result of creating a stable support structure. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kazianus et al. (AU741915B2) in view of Gaston et al. (US6068454A), Lemieux (US5209650A), Takura et al. (US 20010051097 A1), Liu et al. (CN-1862029-A) and further in view of Sargeant et al. (US-5743281-A).
Regarding claim 12, the combination of Kazianus, Gaston, Lemieux, Takura and Liu teaches the dishwasher detailed above. The combination does not explicitly teach a check valve operably coupled to the discharge conduit to prevent a flow of wash fluid through the discharge conduit into the soil collection chamber.  
In the analogous art of dishwashers, Sargeant et al. teaches a dishwasher with a non-return valve in the drain pump outlet 109 to stop flow being drawn out of the drain hose back into the wash chamber (col 14 ln 7-9) (Fig. 35). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to incorporate a non-return valve (check valve) as taught by Sargeant into the dishwasher so as to stop the back-flow of soil-filled drain into the dishwasher. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schurtenberger (AU2016219073A1) teaches an annular rotor rigidly connected to hub via set of four helical blades (Fig. 8, 10, 19, 39-40)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711